Mr. Justice Tantis delivered the opinion of the court: Claimant seeks an award for an alleged overpayment of Four ($4.00) Dollars which he paid for automobile license for a Plymouth car for the year 1935. In making its claim, plaintiff recites that “in applying for a license for this automobile, the H. P. was erroneously indicated as being 25.35 which necessitated payment of a higher fee . . . Further, that the correct H. P. should have been stated as 23.44.” The registration fee was assessed on the basis of the statements made in the application, and the license fee submitted by claimant was accepted in connection with such application and license duly issued. Claimant now seeks an award for the Four ($4.00) Dollars as such alleged overpayment. Where no objections have been interposed claims of a similar nature have at times been allowed. Respondent herein moves to dismiss this claim for the reason that it appears on the face of said claim that such registration fee was based upon a statement of facts, made by claimant, upon which the Secretary of State was justified in relying; that such payment was not made under protest, and that the fee was assessed correctly on the basis of the application made. When the amount of a tax or fee is correctly computed and assessed in accordance with law based on information submitted by claimant, claim for refund, of a part thereof alleged to have been excessive, on account of error in the information submitted by claimant, will be denied. Seth Seiders, Inc. vs. State, 7 C. C. R. 9. Under the objection interposed by respondent, the motion to dismiss is hereby allowed and claim dismissed.